EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Flint Telecom Group, Inc. (the "Company") on Form10-Q for the quarter endedDecember 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Form10-Q"), Vincent Browne, Chief Executive Officer (Principal Executive Officer) and Chief Financial Officer (Principal Accounting Officer) of the Company, certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Form10-Q fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2) The information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 27, 2011 /s/ Vincent Browne Vincent Browne Chief Executive Officer (Principal Executive Officer) and Chief Financial Officer (Principal Accounting Officer)
